Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, filed January 20 2022, with respect to claims 1, 4-12, 15-21 and 24-30 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 4-12, 15-21 and 24-30 have been withdrawn.

Allowable Subject Matter
Claim(s) 1,4-12,15-21 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20180262321A1 (Yan), US20150139071A1 (Wu), US20170055235A1 (Rabii), US20120263263A1 (Olsen), US20180006798A1 (Bilstad), and US20180020309A1 (Banerjee)  do not teach the limitation. Claims 1, 12 and 21 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 12 and 21…..receiving, via each of the plurality of devices, device information corresponding to the plurality of devices: updating a product list stored in each of the plurality of devices based on the received device information, wherein the product list comprises a plurality of device power types; determining a primary clock device of the plurality of devices based on a rule implemented by each of the plurality of devices, the primary clock device having a primary clock; sending a clock synchronization request from the primary clock device to a secondary device of the plurality of devices, regardless of whether media content is being rendered by any of the plurality of devices; and, initiating a clock synchronization sequence wherein the clock synchronization sequence is arranged to synchronize a secondary clock of the secondary device with the primary clock of the primary clock device; wherein the rule implemented by each of the plurality of devices comprises selection of the primary clock device based on at least the plurality of device power types…, and in combination with other limitations recited as specified in claims 1, 12 and 21.
Claims 4-11,15-20 and 24-30 include the above-described allowable subject matter for being dependent on independent claims 1, 12 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442